Citation Nr: 0719827	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  04-17 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 








INTRODUCTION

The veteran served on active duty from January 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  A 
November 2002 determination granted service connection for 
PTSD and assigned an initial rating of 30 percent, and the 
veteran filed a March 2003 notice of disagreement contending 
that the disability deserved a higher rating.  A September 
2003 determination denied claims of service connection for 
tinnitus and a low back disorder, and the veteran contested 
that result in an October 2003 notice of disagreement.  

It is noted that in February 2007 the veteran withdrew his 
request for a video hearing before a Veterans Law Judge.  

It appears that the veteran has raised a claim for a total 
disability rating based on individual unemployability and the 
RO should address this accordingly.  

The issues of a rating in excess of 30 percent for PTSD and 
service connection for tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's service medical records do not show incurrence 
of a low back injury or disease; there is no evidence of 
continuity of symptomatology post-service; and there is no 
competent evidence relating a current low back disability to 
military service.  


CONCLUSION OF LAW

A low back disability is not attributable to service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In an April 2003 letter, the veteran was advised of the 
evidence necessary to substantiate a claim of service 
connection-particularly that the evidence should show he had 
an injury or disease in service, a current disability, and a 
relationship between the in-service disease or injury and a 
current disability.  The claims file also contains a March 
2006 letter that complied with Dingess, which told the 
veteran how VA determines a disability rating and effective 
date.  Even if the veteran had not been sent notification of 
Dingess, such an omission would have not prejudiced the 
veteran because given the denial below, any issue concerning 
a downstream element is rendered moot.  The April 2003 letter 
also asked the veteran to tell the RO of any additional 
evidence and information that he wanted VA to try and get.  
All of these letters fulfilled VA's duty concerning notice of 
substantive provisions, part of which are required under 
38 C.F.R. § 3.159.  

The April 2003 letter also told the veteran what evidence VA 
would obtain and what information and evidence he should 
provide.  The veteran was notified that VA was responsible 
for getting relevant records from a Federal agency and that 
VA would make efforts to get records not held by a Federal 
agency like private treatment and employment records.  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between him and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

The RO issued the April 2003 letter prior to the rating 
decision on appeal.  In terms of any timing error concerning 
notification letters in relation to the determination on 
appeal, it is noted that the RO issued a January 2007 
supplemental statement of the case (SSOC) following all of 
the notification letters.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 541 (2006) (recognizing that a timing-of-notice 
error, as determined in Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006), can be cured by a readjudication following 
notification, and a SSOC can constitute a readjudication).  
Thus, any timing-of-notice error in this case has been cured.  

Importantly, the appellant has been given an essential 
opportunity to advance his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (recognizing that a review of the 
entire record, in relation to 38 U.S.C.A. § 7104(a), and 
examination of various predecisional communications, can 
assist in determining whether the veteran had been "afforded 
a meaningful opportunity to participate in the 
adjudication"). 

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, the 
veteran's service medical records are in the claims file, and 
the RO obtained recent VA treatment records.  Additionally, a 
VA examination is not necessary because as shown below the 
evidence does not establish that the veteran suffered a 
disease or injury in service concerning his low back, and the 
record contains no competent suggestion that a current low 
back disability may be associated with an established event, 
injury, or disease in service.  See 38 C.F.R. § 3.159(c)(4).  

No prejudice results in proceeding with the issuance of a 
final decision in this case.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Analysis 

For the reasons explained below, the claim cannot be granted.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran's service medical records contain a Medical Board 
Report, which recounted that the veteran had been admitted to 
the hospital in February 1968 having been in an automobile 
accident with diagnoses of severe brain concussion and 
probable laceration of the left kidney.  The report noted 
that the veteran was admitted with a deep scalp laceration, 
as well as bruises and abrasions about the right flank.  The 
veteran underwent several lumbar punctures.  During 
hospitalization a collapsed upper segment of the right upper 
lobe responded to treatment.  The opinion was that the 
veteran was making a satisfactory recovery from a severe 
brain injury complicated by atelectasis of the right upper 
lobe.  Final diagnoses were scalp laceration; fracture left 
12th rib; left kidney contusion; atetectasis, right upper 
lobe; and encephalopathy due to trauma.  

At a February 1973 VA examination, a radiographic report 
found old completely healed pelvic fracture, which was 
related to an auto accident.  The diagnosis was contusion of 
the brain, severe, with mild left residual hemaparesis; 
laceration scalp; fractured 12th rib with kidney contusion; 
and atelectasis right upper lobe.  

At a July 1984 VA examination, the examiner noted that a 
general physical exam was normal, as was neurological 
testing.  An August 1998 VA treatment note contained the 
veteran's complaint of a history of hematuria since 1993.  In 
addition to an in-service auto accident, he had fallen on his 
back in 1993, which resulted in a non-painful hematuria that 
resolved.  

In April 2003, the veteran filed a claim of service 
connection for constant low back pain attributable to 
numerous in-service lumbar punctures.  A July 2003 VA 
radiology report found minimal early hypertrophic 
degenerative changes at the third through fifth lumbar 
intervertebral disc spaces with preservation of vertebral 
body height and alignment throughout.  There was no evidence 
of fracture, subluxation, or major degenerative process.  A 
July 2003 primary care note contained the veteran's complaint 
of back pain that was worse in the morning and usually got 
better as the day progressed.  The veteran reported a history 
of pelvic fracture in 1968.  The veteran stated that one of 
legs was shorter than the other because his blue jeans were 
longer on one side when they slipped down.  

On his November 2004 VA Form 9, the veteran asserted that he 
had had chronic low back pain since his release from the 
hospital.  The veteran contended that his low back problem 
should be presumptively service-connected based on 38 C.F.R. 
§ 3.309 due to arthritis.  

An October 2005 VA MRI report found bulging of the disc and 
loss of normal disc signal particularly at the L3-4, L4-5, 
and L5-S1 levels with maintained lumbar curvatures.  A 
January 2006 addendum noted that the veteran presented with 
low back pain that had radiated to the right lower extremity 
with paresthesia since 1968 when he had been in a motor 
vehicle accident, and in 1969 when he bent over.  The 
neurologist's impression was mild L3-4 spinal canal stenosis 
not well correlated with current symptoms.  The plan involved 
the pain clinic and no surgical intervention.  

Another January 2006 VA treatment note contained the 
veteran's report of a long history of low back pain secondary 
to motor vehicle accident in 1968.  He also recalled not 
being able to straighten after bending over in 1969.  The 
current pain had been exacerbated for two years in the low 
back with intermittent radiation laterally down to the right 
knee with numbness and tingling.  Sometimes when he stood he 
got sharp pain, and the pain had worsened over the last eight 
months.  

A preponderance of the evidence is against the claim of 
service connection.  Notably, the veteran's service medical 
records do not refer to a medical problem related to the low 
back either due to or independent of a motor vehicle 
accident.  Two VA examinations after service (in 1973 and 
1984) had not indicated an objective abnormality concerning 
the veteran's low back.  Additionally, the veteran had not 
filed a claim of service connection for a low back disability 
until decades after service separation, and any symptoms or 
complaints of a low back problem occurred (according to VA 
treatment records just cited) decades after discharge.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
the Board where it found that veteran failed to account for 
the lengthy time period after service for which there was no 
clinical documentation of the claimed condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(recognizing that a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).  Simply, the record lacks 
any evidence of in-service incurrence of an injury or disease 
specifically related to the veteran's low back, and the 
record does not show continuity of symptomatology after 
service to otherwise relate a current disability to service.  

The Board is cognizant of Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005), which recognized that that an 
appellant's testimony, when introduced for the purpose of a 
factual matter of in-service experience, should be assessed 
in light of potentially corroborating evidence.  The veteran, 
however, has sought to attribute a current back problem to 
either lumbar punctures that he received when undergoing 
treatment for a motor vehicle accident, and/or a pelvis 
fracture.  The veteran as a lay person has not been shown to 
be capable of making medical conclusions, thus, his 
statements regarding causation are not competent, and his 
statements regarding etiology are not probative.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Additionally, the 
record contains not even a suggestion from a competent 
medical professional that current low back problems are 
related to lumbar punctures or a fracture that involved the 
veteran's pelvis.  Although VA treatment providers recorded 
the veteran's explanation of the source of his back problem, 
a transcription of history without medical analysis does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 405 (1995).  As such, the record does not show 
another critical element of service connection, namely a 
nexus between a current disability and military service, and 
the Board is not empowered to make such a conjecture.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that because the Board may not rely on its own 
unsubstantiated medical conclusions, it must rely on an 
informed medical opinion in order to adjudicate a claim).  

Finally, it is noted that certain chronic diseases, including 
arthritis, may be presumed to have been incurred in service 
if they become manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, 
however, and contrary to the veteran's contention, 
presumptive service connection is not appropriate because the 
record does not show any arthritis within one year of 
separation from active duty.  

Because a preponderance of the evidence is against the claim, 
the benefit of the doubt is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

A claim of service connection for a low back disorder is 
denied.  


REMAND

In light of the VCAA, additional evidentiary development is 
necessary.

The veteran's claim for a rating in excess of 30 percent for 
PTSD requires some historical context.  As noted above, a 
November 2002 rating decision granted service connection for 
PTSD and assigned an initial rating of 30 percent effective 
August 9, 2001.  Thereafter, an October 2004 rating decision 
found that a clear and unmistakable error had been evidenced 
in a 1984 rating decision; thus, a 30 percent rating for PTSD 
was made effective as of July 10, 1984.

Pursuant to the initial appeal that stemmed from the November 
2002 rating decision, in June 2006 the veteran underwent a VA 
examination.  At the end of the report, the examiner stated 
as follows:  "The veteran may have a copy of this report 
only if it is signed.  In addition, this report should not be 
used by the Regional Office or any other entity or put into 
any file or chart concerning this veteran unless it is 
signed.  Unsigned reports have not been approved by this 
examiner and may contain errors of dictation or 
transcription.  The statement 'this exam has been reviewed 
and approved by the examination provider,' is not a 
substitute for a signature."  

This report in the claims file does not contain either a 
manual or electronic signature.  Thus, the RO should attempt 
to locate a copy of the report with an electronic signature.  
If that effort proves unsuccessful, the RO should ask the 
examiner to review the report and sign it.  Finally, if the 
same VA examiner is unable or unavailable to review the 
report and sign it, the veteran should be provided with 
another VA examination for the purpose of assessing the 
current severity of PTSD.  

In terms of a claim of service connection for tinnitus, the 
veteran should undergo a VA examination for the purpose of a 
nexus opinion.  It is noted that in November 2002 the RO 
granted service connection for hearing loss with an initial 0 
percent rating.  In an October 2003 notice of disagreement 
concerning the denial of service connection for tinnitus, the 
veteran stated that he had had ringing of the ears since 
military service.  While it was not constant, it reoccurred 
and could be quite disconcerting.  The veteran stated that he 
had served with an anti-tank vehicle and experienced noise 
encountered by firing 106 mm recoilless rifles.  

A review of recent treatment records does not show complaints 
of or treatment for tinnitus.  The veteran's service medical 
records, however, show that he suffered a head trauma where 
he suffered a severe brain concussion in service, and the 
veteran is currently service-connected for residuals thereof 
including diplopia due to paresis of superior oblique muscle, 
left eye greater than right at 30 percent and encephalopathy 
due to trauma manifested by impaired cerebration and 
headaches.  

Providing every benefit to the veteran under the VCAA, and VA 
examination is necessary.  See McClendon v. Nicholson, 20 
Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicates that the claimed disability may be associated with 
in-service injuries for the purposes of a VA examination).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to locate a 
version of a June 2006 VA psychiatric 
examination with an electronic signature.  
If that is unsuccessful, the RO should ask 
the June 2006 VA examiner to review the 
examination report and sign it.  If the 
examiner is unable, or unavailable to do 
so, the veteran should be provided a new 
VA examination for the purpose of 
assessing the current severity of his 
PTSD.  

2.  The veteran should undergo a VA 
audiological examination with claims file 
review.  The examiner should clarify 
whether the veteran currently suffers from 
tinnitus, and if so, whether the 
disability is at least as likely as not 
related to service.  An opinion should be 
supported by a rationale.  

3.  Then, the RO should readjudicate the 
veteran's claim for a rating in excess of 
30 percent for service-connected PTSD, and 
a claim of service connection for 
tinnitus.  If the determination of the 
claims remains unfavorable to the veteran, 
the RO must issue a supplemental statement 
of the case and provide him a reasonable 
period of time to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


